Madden, Judge,
concurring:
I concur in the result. I cannot, however, distinguish between the language of the special act in the Christopher S. Long case, decided today (98 C. Cls. 544), and that used *591in the statute here involved. The act in the Long case provided for Long’s retirement and for his having “the retired pay and allowances of that rank”, lieutenant (junior grade). The act in this case provides for plaintiff’s retirement, and for his having “the retired pay and allowances of his rank (warrant machinist) and length of service in accordance herewith.” [Italics supplied.]
The opinion of the court relies on the expression in accordance herewith as showing that the Congress recognized that plaintiff was being retired, and that therefore his allowances should be those of a retired officer. But surely, in passing these short special retirement acts the Congress always remembers in one line what it said in the preceding one, and does not intend so soon to contradict itself.
In the Long case the majority of the court justified its giving Long preferred treatment by the fact that if it did not give him the allowances of an active officer, which he was not, he would not get much in the way of allowances as a retired officer, which he was. What he would have got would have been what plaintiff gets in this case. Why the supposedly meagre allowances which this plaintiff, along with all regularly retired officers, will get under this decision, satisfies the call of the word “allowances” for a meaning in plaintiff’s act, but do not in the Long act, I do not see.
Judge Littleton authorizes me to say that he concurs in the views here expressed.